Title: From Thomas Jefferson to Jonathan Thompson, 18 June 1823
From: Jefferson, Thomas
To: Thompson, Jonathan


Dear Sir,
Monticello
June 18. 23.
The inclosed letter informs me of the arrival at New York of some Marble capitals from Leghorn for the columns of our University. I have no bill of lading, but there is probably one addressed to yourself—the letter is inclosed to inform you of the cost. if you will be so good as to drop me a line of the freight duty and other charges it shall be remitted by the first mail by way of Richmond, and you will oblige send them to Colo Bernard Peyton at Richmond by the first sound vessel, as their safe passage is important, our buildings now waiting for them. there is a mr Raggi an Italian Sculptor now in N. York waiting for this ship in which he has some articles of his own—he may perhaps come with them to Richmond and may safely be trusted with the care of ours: but I would not have them wait for him. I will pray you to return the letter when it has answered your purpose of settling the duties, if College property generally, as well as books be not exempt from duty. I salute you with great esteem and respect.Th: Jefferson